       Case
        Case2:21-cv-00759-RSL
             2:21-cv-00759-RSL Document
                                Document5-1 Filed08/10/21
                                         6 Filed  08/09/21 Page
                                                            Page11ofof11




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                    FOR THE DISTRICT COURT OF WASHINGTON
 8

 9   RENATA MENDENHALL,                              CASE NO.: 2:21-CV-00759-RSL
10                  Plaintiff,
             v.                                      ORDER GRANTING
11                                                   STIPULATED MOTION FOR
     RELIANCE STANDARD LIFE                          EXTENSION OF TIME FOR
12   INSURANCE COMPANY, a foreign                    DEFENDANT TO RESPOND TO
     corporation                                     PLAINTIFF’S COMPLAINT
13
                    Defendants.
14

15

16           THE COURT, having reviewed the Stipulated Motion for Extension of
17   Time, submitted by the parties, plaintiff Renata Mendenhall (“Plaintiff”) and
18   defendant Reliance Standard Life Insurance Company (“Reliance), through their
19   respective attorneys of record, and good cause appearing:
20           The Court grants the Motion, giving Defendant Reliance up to August 13,
21   2021 to file are responsive pleading.
22           IT IS SO ORDERED.
23                   August 10, 2021
             Dated: ________________
                        ____________
24

25                       ______________________________________
                          ________________________________
                           Honorable Robert S. Lasnik
26
                           Judge of the United States District Court
27   ORDER IN SUPPORT OF STIPULATED MOTION                      Wilson Elser Moskowitz Edelman & Dicker LLC
     FOR EXTENSION OF TIME FOR DEFENDANT TO                                       525 Market Street, 17th Floor
     RESPOND TO PLAINTIFF’S COMPLAINT                                                San Francisco, CA 94105
     Page 1 of 2                                                                   Telephone: (415) 433-0990
     257295812v.1
